Exhibit 10.1

EXECUTION VERSION

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”) dated as January 25, 2011 by and between
Morton’s Restaurant Group (the “Company”) and Christopher J. Artinian (the
“Executive”) (each a “Party” and together, the “Parties”).

WHEREAS, the Executive has been employed by the Company since 1995 and in or
about February of 2010, the Executive was appointed Chief Executive Officer and
President of the Company; and

WHEREAS, the Executive and the Company wish to establish the terms of the
Executive’s continued employment with the Company following the Effective Date
(as defined below);

Accordingly, the Parties agree as follows:

1. Employment and Acceptance. The Company shall continue to employ the
Executive, and the Executive shall accept such employment, subject to the terms
of this Agreement, which shall become effective on January 25, 2011 (the
“Effective Date”).

2. Term. Subject to earlier termination pursuant to Section 5 of this Agreement,
this Agreement and the employment relationship hereunder shall continue from the
Effective Date until December 31, 2012 (“Initial Term”). The employment term
hereunder shall automatically be extended for successive one-year periods
beginning on January 1, 2013 (“Extension Terms” and, collectively with the
Initial Term, the “Term”) unless either party gives notice of non-extension to
the other no later than sixty (60) days prior to the expiration of the
then-applicable Term. In the event that the Executive’s employment with the
Company terminates, the Company’s obligation to continue to pay, after the date
of termination, Base Salary (as defined below), Bonus (as defined below) and
other benefits shall terminate except as may be provided for in Section 5 below.

3. Duties and Title.

3.1 Title. The Company shall employ the Executive to render exclusive and
full-time services to the Company and its subsidiaries. The Executive shall
serve in the capacity of Chief Executive Officer and President of the Company.

3.2 Duties. The Executive shall have responsibilities commensurate with the
Executive’s position and shall perform the duties that the Board of Directors of
the Company (the “Board”) may from time to time require of the Executive in that
capacity, consistent with the Executive’s position. The Executive shall report
to the Board of Directors. The Executive shall devote substantially all of the
Executive’s full professional time, energies, skills and attention to the
performance of the Executive’s duties and responsibilities hereunder. The
Executive shall, as necessary, also serve, if elected or appointed, without
additional compensation, as a director and an officer of any and all restaurant
businesses wholly or partly owned by the Company.



--------------------------------------------------------------------------------

4. Compensation and Benefits by the Company. As compensation for all services
rendered pursuant to this Agreement, the Company shall provide the Executive the
following during the Term:

4.1 Base Salary. The Company will pay to the Executive an annualized base salary
of $370,000 (“Base Salary”), payable not less frequently than monthly, less such
deductions as shall be required to be withheld by applicable law and
regulations. The Executive’s Base Salary shall be reviewed at least annually by
the Board and may be adjusted upward from time to time.

4.2 Annual Bonus. The Executive shall be eligible to receive an annual bonus
(the “Bonus”) targeted at sixty-five percent (65%) of Base Salary (the “Target
Bonus”), based upon achievement of performance targets as determined by the
Board and the Company’s Compensation Committee. Any Bonus shall be paid within
two and one-half (2.5) months following the fiscal year to which the Bonus
relates (the “Bonus Payment Date”). Except as otherwise set forth in Section 5,
the Executive must be employed by the Company, and not have given notice of
resignation, as of the Bonus Payment Date, in order to receive such Bonus.

4.3 Participation in Employee Benefit Plans. The Executive shall be permitted
during the Term, if and to the extent eligible, to participate in any group
life, accidental death and dismemberment or disability insurance plan, health
(including an executive health benefit plan) program, incentive or other
supplemental or special compensation plans or arrangements, and stock purchase
programs, retirement plan or similar benefit plan or perquisite program of the
Company, which may be available generally to other senior executives of the
Company and its subsidiaries on the same terms as such other persons in
accordance with the terms of such plans and programs.

4.4 Expense Reimbursement. The Executive shall be entitled to receive
reimbursement for all appropriate business expenses incurred by the Executive in
connection with the Executive’s duties under this Agreement in accordance with
the policies of the Company as in effect from time to time. During the Term, the
Company will continue to provide the Executive with an automobile or
reimbursement for the costs of an automobile for business purposes, in the same
capacity or amount as the Executive receives as of the Effective Date.

5. Termination of Employment.

5.1 Termination by the Company for Cause, by the Executive without Good Reason,
Due to Death or Disability, or Nonrenewal of the Term. If: (i) the Company
terminates the Executive’s employment with the Company for Cause (as defined
below); (ii) the Executive terminates employment with the Company without Good
Reason (as defined below); (iii) the Company terminates the Executive’s
employment with the Company due to the Executive’s Disability (as defined
below); (iv) the Executive’s employment terminates due to the Executive’s death;
or (v) the Executive’s employment terminates due to nonrenewal of the Term by
either Party pursuant to Section 2 of this Agreement, the Executive or the
Executive’s legal representatives (as appropriate), shall be entitled to receive
the following payments (the “Accrued Benefits”):

(a) the Executive’s accrued but unpaid Base Salary to the date of termination;
and

 

2



--------------------------------------------------------------------------------

(b) expenses reimbursable under Section 4.4 above incurred but not yet
reimbursed to the Executive to the date of termination.

For the purposes of this Agreement, “Cause” means as determined by the Board (or
its designee), (i) indictment for a felony or any crime involving dishonesty or
theft; (ii) conduct by the Executive in connection with the Executive’s
employment duties or responsibilities that is fraudulent, unlawful or grossly
negligent; (iii) the Executive’s willful misconduct; (iv) the Executive’s
contravention of specific lawful directions related to a material duty or
responsibility which is directed to be undertaken from the Board; (v) the
Executive’s material breach of the Executive’s obligations under this Agreement,
including, but not limited to breach of the Executive’s obligations under
Section 6, and the Executive’s continued inattention to or material failure to
perform the duties reasonably assigned to the Executive by the Board; (vi) any
acts of dishonesty by the Executive resulting or intending to result in personal
gain or enrichment at the expense of the Company, its subsidiaries or
affiliates; (vii) the Executive’s failure to comply with a material policy of
the Company, its subsidiaries or affiliates; or (viii) the Executive’s engaging
in personal conduct (including, but not limited to, harassment or discrimination
of employees, or the use or possession at work of any illegal controlled
substance) which seriously discredits or damages, or could seriously discredit
or damage, the Company, its subsidiaries or affiliates. A termination for
“Cause” shall be effective immediately (or on such other date set forth by the
Board). With respect to any event or deficiency constituting Cause pursuant to
clauses (v) and (vii) above (except with respect to a breach by the Executive of
the Executive’s obligations under Section 6 of the Agreement), the Company shall
be required to provide the Executive with written notice specifying such event
or deficiency within ninety (90) days following the Board’s verifiable knowledge
of the occurrence of such event or deficiency and the Executive shall have
thirty (30) days after receipt of such notice to cure, if curable, such event or
deficiency that would result in such Cause, as reasonably determined by the
Board.

For the purposes of this Agreement, “Good Reason” means (i) the Executive is
assigned any duties or responsibilities materially inconsistent with the
Executive’s positions as Chief Executive Officer and President of the Company;
(ii) the Company fails to pay any sum of money to the Executive when the same
becomes due; or (iii) relocation of the Company’s headquarters to a location
more than fifty (50) miles from the Company’s current headquarters. The
Executive shall be required to provide the Company with written notice
specifying such event or deficiency constituting Good Reason within ninety
(90) days following the Executive’s knowledge of the occurrence of such event
and the Company shall have thirty (30) days after receipt of such notice to cure
the event or deficiency that would result in Good Reason.

For the purposes of this Agreement, “Disability” means, as a result of a
physical or mental injury or illness, the Executive is unable to perform the
essential functions of the Executive’s job with reasonable accommodation as
reasonably determined by the Company in good faith for a period of (i) 90
consecutive days or (ii) 180 days in any twelve (12) month period.

5.2 Termination By the Company Without Cause, or By the Executive for Good
Reason. If during the Term, (i) the Company terminates the Executive’s

 

3



--------------------------------------------------------------------------------

employment without Cause or (ii) the Executive terminates the Executive’s
employment with the Company for Good Reason, the Executive will be entitled to
the Accrued Benefits and, subject to (x) the Executive complying the obligations
of Section 6 hereunder and (y) the Executive’s execution (without revocation) of
a valid release agreement in a form acceptable to the Company within thirty
(30) days following the date of termination of the Executive’s employment, then
beginning on the sixtieth (60th) day following such termination, the Executive
shall receive the following payments and benefits:

(a) Continued payment of the Executive’s Base Salary then in effect for
twenty-four (24) months, payable in equal installments and in accordance with
the Company’s normal payroll practices;

(b) An amount equal to the Bonus received by the Executive from the previously
completed fiscal year, if any, multiplied by two (2), payable over twenty-four
(24) months in equal installments and in accordance with the Company’s normal
payroll practice;

(c) A monthly payment equal to the monthly cost of continuation coverage of
group health coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1986, as amended, for a maximum of eighteen (18) months to the extent
Executive elects such continuation coverage and is eligible and subject to the
terms of the plan and the law; provided, that such payment shall cease to the
extent that the Executive is eligible for comparable benefits from a new
employer; and

(d) For a period of two (2) years, the Company shall promptly pay (or, in the
discretion of the Executive, reimburse the Executive for all reasonable expenses
incurred) for professional outplacement services of a qualified consultant
selected by the Company, but for no longer than the date Executive first obtains
full-time employment after such termination (not to exceed $25,000 in the
aggregate).

If payments or benefits would otherwise have been owed to the Executive prior to
the sixtieth (60th) day after termination of employment, any such delayed
payments or benefits shall be made to or on behalf of the Executive on the 60th
day after termination of employment. The Company shall have no obligation to
provide the benefits set forth above in the event that the Executive materially
breaches the provisions of Section 6.

5.3 Removal from any Boards and Position. If the Executive’s employment is
terminated for any reason under this Agreement, the Executive shall be deemed to
resign (i) if a member, from the Board or board of directors of any subsidiary
of the Company or any other board to which the Executive has been appointed or
nominated by or on behalf of the Company and (ii) from any position with the
Company or any subsidiary of the Company, including, but not limited to, as an
officer of the Company and any of its subsidiaries.

5.4 Continued Employment Beyond the Expiration of the Term. Unless the Parties
otherwise agree in writing, continuation of the Executive’s employment with the
Company beyond the expiration of the Term shall be deemed an employment at-will
and shall not be deemed to extend any of the provisions of this Agreement and
the Executive’s employment may thereafter be terminated at-will by either the
Executive or the Company; provided that the provisions of Sections 5.3, 5.5, 6,
7, 8.5, 8.9, 8.10, 8.11 and 8.12 of this Agreement shall survive any termination
of this Agreement or the termination of the Executive’s employment hereunder.

 

4



--------------------------------------------------------------------------------

5.5 Parachute Payments. If the Company determines in good faith that any
payments or benefits (whether made or provided pursuant to this Agreement or
otherwise) provided to the Executive constitute “parachute payments” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), (“Parachute Payments”), and may be subject to an excise tax imposed
pursuant to Section 4999 of the Code, the Executive’s Parachute Payments will be
reduced to an amount determined by the Company in good faith to be the maximum
amount that may be provided to the Executive without resulting in any portion of
such Parachute Payments being subject to such excise tax. The Executive shall be
entitled to select which Parachute Payments shall be reduced hereunder; provided
that if the Executive fails to so select, the Company shall select which
Parachute Payments will be reduced.

5.6 No Mitigation. The Executive shall be under no obligation to seek other
employment after termination of employment with the Company and the obligations
of the Company to the Executive which arise upon the termination of the
Executive’s employment pursuant to this Section 5 shall not be subject to
mitigation.

6. Restrictions and Obligations of the Executive.

6.1 Confidentiality.

(a) During the course of the Executive’s employment by the Company (prior to and
during the Term), the Executive has had and will have access to certain trade
secrets and confidential information relating to the Company and its
subsidiaries and affiliates (the “Protected Parties”) which is not readily
available from sources outside the Company. The confidential and proprietary
information and, in any material respect, trade secrets of the Protected Parties
are among their most valuable assets, including but not limited to, their
customer, supplier and vendor lists, databases, competitive strategies, computer
programs, frameworks, or models, their marketing programs, their sales,
financial, marketing, training and technical information, their product
development (and proprietary product data) and any other information, whether
communicated orally, electronically, in writing or in other tangible forms
concerning how the Protected Parties create, develop, acquire or maintain their
products and marketing plans, target their potential customers and operate their
retail and other businesses. The Protected Parties invested, and continue to
invest, considerable amounts of time and money in their process, technology,
know-how, obtaining and developing the goodwill of their customers, their other
external relationships, their data systems and data bases, and all the
information described above (hereinafter collectively referred to as
“Confidential Information”), and any misappropriation or unauthorized disclosure
of Confidential Information in any form would irreparably harm the Protected
Parties. The Executive acknowledges that such Confidential Information
constitutes valuable, highly confidential, special and unique property of the
Protected Parties. The Executive shall hold in a fiduciary capacity for the
benefit of the Protected Parties all Confidential Information relating to the
Protected Parties and their businesses, which shall have been obtained by the
Executive during the Executive’s employment by the Company or its subsidiaries
and which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
Executive shall not, during the period Executive is employed by the Company or
its subsidiaries or at any time thereafter, disclose any Confidential
Information, directly or indirectly, to any

 

5



--------------------------------------------------------------------------------

person or entity for any reason or purpose whatsoever, nor shall the Executive
use it in any way, except (i) in the course of the Executive’s employment with,
and for the benefit of, the Protected Parties, (ii) to enforce any rights or
defend any claims hereunder or under any other agreement to which the Executive
is a party, provided that such disclosure is relevant to the enforcement of such
rights or defense of such claims and is only disclosed in the formal proceedings
related thereto, (iii) when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with jurisdiction to order the Executive to divulge, disclose or make
accessible such information, provided that the Executive shall give prompt
written notice to the Company of such requirement, disclose no more information
than is so required, and cooperate with any attempts by the Company to obtain a
protective order or similar treatment, (iv) as to such Confidential Information
that becomes generally known to the public or trade without the Executive’s
violation of this Section 6.1(a) to the Executive’s spouse, attorney and/or the
Executive’s personal tax and financial advisors as reasonably necessary or
appropriate to advance the Executive’s tax, financial and other personal
planning (each an “Exempt Person”), provided, however, that any disclosure or
use of Confidential Information by an Exempt Person shall be deemed to be a
breach of this Section 6.1(a) by the Executive. The Executive shall take all
reasonable steps to safeguard the Confidential Information and to protect it
against disclosure, misuse, espionage, loss and theft. The Executive understands
and agrees that the Executive shall acquire no rights to any such Confidential
Information.

(b) All files, records, documents, drawings, specifications, data, computer
programs, evaluation mechanisms and analytics and similar items relating thereto
or to the Company or it subsidiaries, as well as all customer lists, specific
customer information, compilations of product research and marketing techniques
of the Company and its subsidiaries, whether prepared by the Executive or
otherwise coming into the Executive’s possession, shall remain the exclusive
property of the Company and its subsidiaries.

(c) It is understood that while employed by the Company or its subsidiaries, the
Executive will promptly disclose to it, and assign to it the Executive’s
interest in any invention, improvement or discovery made or conceived by the
Executive, either alone or jointly with others, which arises out of the
Executive’s employment. At the Company’s request and expense, the Executive will
assist the Company and its subsidiaries during the period of the Executive’s
employment by the Company or its subsidiaries and thereafter (but subject to
reasonable notice and taking into account the Executive’s schedule) in
connection with any controversy or legal proceeding relating to such invention,
improvement or discovery and in obtaining domestic and foreign patent or other
protection covering the same.

(d) As requested by the Company and at the Company’s expense, from time to time
and upon the termination of the Executive’s employment with the Company for any
reason, the Executive will promptly deliver to the Company and its subsidiaries
all copies and embodiments, in whatever form, of all Confidential Information in
the Executive’s possession or within the Executive’s control (including, but not
limited to, memoranda, records, notes, plans, photographs, manuals, notebooks,
documentation, program listings, flow charts, magnetic media, disks, diskettes,
tapes and all other materials containing any Confidential Information)
irrespective of the location or form of such material. If requested by the
Company, the Executive will provide the Company with written confirmation that
all such materials have been delivered to the Company as provided herein.
Notwithstanding the foregoing, the Executive may keep the Executive’s personal
contact list and other personal files so long as they do not contain or include
any Confidential Information.

 

6



--------------------------------------------------------------------------------

6.2 Cooperation. During the Executive’s employment with the Company and
thereafter, the Executive shall cooperate fully with any investigation or
inquiry by the Company, or any governmental or regulatory agency or body,
concerning the Company or its subsidiaries’ or affiliates’ operations; provided,
that, following the Executive’s termination of employment, the Company shall
reimburse the Executive for reasonable expenses incurred in connection with such
cooperation.

6.3 Non-Solicitation or Hire. During the Executive’s employment with the Company
and for a period of twenty-four (24) months following the termination of the
Executive’s employment for any reason, the Executive shall not (a) directly or
indirectly solicit, attempt to solicit or induce (x) any party who is a
commercial customer that generates revenue in excess of $25,000 annually (a
“Commercial Customer”) of the Company or its subsidiaries, who was a Commercial
Customer of the Company or its subsidiaries at any time during the twelve
(12) month period immediately prior to the date the Executive’s employment
terminates or who is a prospective Commercial Customer that has been identified
and targeted by the Company or its subsidiaries, for the purpose of marketing,
selling or providing to any such party any services or products offered by or
available from the Company or its subsidiaries, or (y) any supplier to the
Company or any subsidiary to terminate, reduce or alter negatively its
relationship with the Company or any subsidiary or in any manner interfere with
any agreement or contract between the Company or any subsidiary and such
supplier or (b) hire any employee of the Company or any of its subsidiaries or
affiliates who holds the position of Assistant Manager or higher (a “Current
Employee”) or any person who held the position of Assistant Manager or higher of
the Company or any of its subsidiaries or affiliates during the twelve
(12) month period immediately prior to the date the Executive’s employment
terminates (a “Former Employee”) or directly or indirectly solicit or induce a
Current or Former Employee to terminate such employee’s employment relationship
with the Protected Parties in order, in either case, to enter into a similar
relationship with the Executive, or any other person or any entity; provided
that, the foregoing provision will not prohibit the Executive from placing
general advertisements for employment and hiring a Former Employee who responds,
so long as such general advertisement is not directed at Current Employees or
Former Employees.

6.4 Non-Competition. During the Executive’s employment with the Company and, if
the Executive’s employment is terminated prior to a Change of Control (as
defined below), for a period of twenty-four (24) months following the
termination of the Executive’s employment for any reason (the “Non-Competition
Period”), the Executive shall not, without the Company’s prior written consent,
whether individually, as a director, manager, member, stockholder, partner,
owner, employee, consultant or agent of any business, or in any other capacity,
other than on behalf of the Company or a subsidiary, organize, establish, own,
operate, manage, control, engage in, participate in, invest in, permit the
Executive’s name to be used by, act as a consultant or advisor to, render
services for (alone or in association with any person, firm, corporation or
business organization), or otherwise assist any person or entity that engages in
or owns, invests in, operates, manages or controls any venture or enterprise
which engages or proposes to engage in a restaurant business whose (i) primary
menu items are steak and/or prime rib and (ii) average customer check is in
excess of thirty dollars ($30), in geographic locations where the Company and
its subsidiaries engage or propose to engage in such business (the “Business”).
Notwithstanding the foregoing, nothing in this Agreement shall

 

7



--------------------------------------------------------------------------------

prevent the Executive from owning for passive investment purposes not intended
to circumvent this Agreement, less than two percent (2%) of the publicly traded
common equity securities of any company engaged in the Business (so long as the
Executive has no power to manage, operate, advise, consult with or control the
competing enterprise and no power, alone or in conjunction with other affiliated
parties, to select a director, manager, general partner, or similar governing
official of the competing enterprise other than in connection with the normal
and customary voting powers afforded the Executive in connection with any
permissible equity ownership).

For the purposes of this Agreement, “Change of Control” means the occurrence of
the following events: (i) any Person (as such term is used for purposes of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) other than Castle Harlan, Inc. and its affiliates becomes the
Beneficial Owner (as such term is used for the purposes of Rule 13d-3 and 13d-5
of the General Rules and Regulations under the Exchange Act), directly or
indirectly, of securities representing a majority of the combined voting power
of the Company’s then outstanding securities generally entitled to vote for the
election of members of the Board, (ii) or any Person other than Castle Harlan,
Inc. and its affiliates becomes the Beneficial Owner, directly or indirectly, of
securities representing more than thirty percent (30%) of the combined voting
power of the Company’s then outstanding securities generally entitled to vote
for the election of members of the Board and Castle Harlan, Inc. and its
affiliates own less than five percent (5%) of the combined voting power of the
Company’s then outstanding securities generally entitled to vote for the
election of members of the Board, or (iii) as a result of a cash tender offer,
merger or other business combination, sale of assets or contested election, or
any combination of the foregoing transactions, the individuals who were members
of the Board as of the Effective Date (the “Incumbent Directors”) cease to
constitute at least a majority of the Board of the Company or of any successor
to the Company; provided that any Person becoming a director after the Effective
Date and whose election or nomination for election by the shareholders of the
Company was approved by a vote of at least a majority of the Incumbent Directors
then on the Board shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to the election
or removal of directors (“Election Contest”) or other actual or threatened
solicitation of proxies or consents by or on behalf of any Person other than the
Board (“Proxy Contest”), including by reason of any agreement intended to avoid
or settle any Election Contest or Proxy Contest, shall be deemed an Incumbent
Director.

6.5 Property. The Executive acknowledges that all originals and copies of
materials, records and documents generated by the Executive or coming into the
Executive’s possession during the Executive’s employment by the Company or its
subsidiaries are the sole property of the Company and its subsidiaries (“Company
Property”). During the Executive’s employment with the Company, and at all times
thereafter, the Executive shall not remove, or cause to be removed, from the
premises of the Company or its subsidiaries, copies of any record, file,
memorandum, document, computer related information or equipment, or any other
item relating to the business of the Company or its subsidiaries, except in
furtherance of the Executive’s duties under the Agreement. When the Executive’s
employment with the Company terminates, or upon request of the Company at any
time, the Executive shall promptly deliver to the Company all copies of Company
Property in the Executive’s possession or control.

6.6 Nondisparagement. The Executive agrees that the Executive will not at any
time (whether during Executive’s employment with the Company or anytime

 

8



--------------------------------------------------------------------------------

thereafter) publish or communicate to any person or entity any Disparaging (as
defined below) remarks, comments or statements concerning the Company and its
subsidiaries, Castle Harlan Partners III, L.P., their parents, subsidiaries and
affiliates, and their respective present and former members, partners,
directors, officers, shareholders, employees, agents, attorneys, successors and
assigns. “Disparaging” remarks, comments or statements are those that impugn the
character, honesty, integrity or morality or business acumen or abilities in
connection with any aspect of the operation of business of the individual or
entity being disparaged.

7. Remedies; Specific Performance. The Executive acknowledges and agrees that
the Executive’s breach or threatened breach of any of the restrictions set forth
in Section 6 may result in irreparable and continuing damage to the Protected
Parties for which there may be no adequate remedy at law and that the Protected
Parties shall be entitled to seek equitable relief, including specific
performance and injunctive relief as remedies for any such breach or threatened
or attempted breach, without requiring the posting of a bond. The Executive
hereby consents to the grant of an injunction (temporary or otherwise) against
the Executive or the entry of any other court order.

8. Other Provisions.

8.1 Notice. For the purpose of this Agreement, any notice and all other
communication provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when received at the respective addresses set
forth below, or to such other address as either party may have furnished to the
other in writing in accordance herewith.

 

If to the Company:

Morton’s Restaurant Group, Inc.

c/o Castle Harlan, Inc.

150 East 58th Street

37th Floor

New York, New York 10155

with a copy to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attn:

 

Robert Goldstein, Esq.

Laurence M. Moss, Esq.

If to the Executive:

To the most recent address of the Executive set forth in the personnel records
of the Company.

8.2 Entire Agreement. This Agreement constitutes the entire agreement between
the parties and, except as expressly provided herein, supersedes the provisions
of all other prior agreements expressly concerning the effect of a termination
of the employment relationship between the Company and its affiliates and the
Executive. In no event

 

9



--------------------------------------------------------------------------------

shall payments or benefits provided pursuant to any other agreement between the
Executive and the Company entitle the Executive to a duplication of payments and
benefits pursuant to this Agreement.

8.3 Representations and Warranties. The Executive represents and warrants that
the Executive is not a party to or subject to any restrictive covenants, legal
restrictions or other agreements in favor of any entity or person which would in
any way preclude, inhibit, impair or limit the Executive’s ability to perform
the Executive’s obligations under this Agreement, including, but not limited to,
non-competition agreements, non-solicitation agreements or confidentiality
agreements.

8.4 Waiver and Amendments. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the Parties or, in the case of a
waiver, by the party waiving compliance. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any right, power or privilege
hereunder, nor any single or partial exercise of any right, power or privilege
hereunder, preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder.

8.5 Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Illinois applicable to agreements made and not to
be performed entirely within such state, without regard to conflicts of laws
principles, unless superseded by federal law.

8.6 Assignability by the Company and the Executive. This Agreement, and the
rights and obligations hereunder, may not be assigned by the Company or the
Executive without written consent signed by the other party; provided that the
Company may assign the Agreement to any successor that continues the business of
the Company.

8.7 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.

8.8 Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning of terms contained
herein.

8.9 Severability. If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction of
any foreign, federal, state, county or local government or any other
governmental, regulatory or administrative agency or authority to be invalid,
void, unenforceable or against public policy for any reason, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected or impaired or
invalidated. The Executive acknowledges that the restrictive covenants contained
in Section 6 are a condition of this Agreement and are reasonable and valid in
temporal scope and in all other respects.

8.10 Judicial Modification. If any court determines that any of the covenants in
Section 6, or any part of any of them, is invalid or unenforceable, the
remainder of such covenants and parts thereof shall not thereby be affected and
shall be given full effect,

 

10



--------------------------------------------------------------------------------

without regard to the invalid portion. If any court determines that any of such
covenants, or any part thereof, is invalid or unenforceable because of the
geographic or temporal scope of such provision, such court shall reduce such
scope to the minimum extent necessary to make such covenants valid and
enforceable.

8.11 Tax Withholding. The Company is authorized to withhold from any benefit
provided or payment due hereunder, the amount of withholding taxes due any
federal, state or local authority in respect of such benefit or payment and to
take such other action as may be necessary in the opinion of the Board to
satisfy all obligations for the payment of such withholding taxes.

8.12 Section 409A. Notwithstanding any other provision of this Agreement, if at
the time of the termination of the Executive’s employment the Executive is a
“specified employee” (as defined in Section 409A of the Code (“Section 409A”))
and any payments or benefits upon such termination under Section 5 hereof will
result in additional tax or interest to the Executive under Section 409A, the
Executive will not be entitled to receive such payments or benefits until the
date which is six (6) months after the termination of the Executive’s employment
for any reason, other than as a result of Executive’s death or disability (as
defined in Section 409A). In addition, to the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A, the provision
shall be read in such a manner so that all payments hereunder shall comply with
Section 409A.

8.13 Indemnification of Executive. Subject to the Company’s bylaws and
applicable law, the Company shall indemnify the Executive and hold the Executive
harmless for any acts or decisions made by the Executive in good faith while
performing services for the Company as an officer or director of Company and
shall include the Executive under any directors and officers insurance policy
now in force or hereinafter obtained during the Term of this Agreement, covering
the other officers and directors of the Company against lawsuits; provided,
however, that the Company shall be under no obligation to obtain any such
coverage.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the 25th day of
January, 2011.

 

MORTON’S RESTAURANT GROUP, INC.

/s/ SCOTT D. LEVIN

By: Scott D. Levin

Title: Senior Vice President and General Counsel

/s/ CHRISTOPHER J. ARTINIAN

EXECUTIVE

 

12